DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
	Claim(s) 9-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2021.
Allowable Subject Matter
	Claim(s) 1-3 and 5-8 are allowed.
	Regarding Claim 1, Kobayashi (US 20180119242) discloses a method for preparing a flexible and elastic drag reduction film, comprising the following steps: forming a groove structure on a surface of a steel plate ([0034]. Figure 2); Ogilby discloses  first curing and first unmolding to obtain a self-drying rubber oil film, wherein one side of the rubber matte oil film (US 2207815, col 1, line 6-11, col 2, line 7-11, col 2, line 37-41).
	It would be obvious for one ordinary skilled in the art to modify the teaching of Kobayashi groove’s with the teaching of Ogilby’s rubber oil film for the purpose of making a rubber oil film with a groove structure. Drieghe (US 20120114954) discloses both front and back side are done by spray coating the solution and an elastic film is obtained after curing (Figure 1, abstract, [0031], shows two skin layers front-2 and back-4, the spray coating is applied on both front and back onto the mold surface and thereafter cured, this is a similar concept as the claimed limitation). However, the above combination did not disclose performing a second unmolding to obtain a flexible and elastic drag reduction film; wherein the rubber matte oil solution comprises a rubber matte oil, a curing agent and a diluent; the mass ratio of the rubber matte oil, the curing agent and the diluent is 10:1:(0-20 is deemed novel and unobvious.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070199811.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

./ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741